Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-14, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US 2013/0196163 A1) in view of Bayne et al (US 2015/0052949 A1) and Takei et al (US 2003/0146416 A1).
With regards to claim 1, Swanson discloses a glass touchscreen (i.e., glass article) comprising a glass sheet (i.e., glass element) having a reinforcing layer coated on a side thereon (i.e., a coating layer formed on a second surface of the glass element), the glass sheet having a thickness of 50 microns (which is within the claimed range of about 25 to about 100 microns) and the reinforcing layer having a thickness of 203 microns (i.e., the reinforcing layer has a thickness which is 203/50=4.06 times the thickness of the glass sheet, which is within the claimed range of a coating thickness substantially equal to or greater than three times the thickness of the glass element) (para. [0031]-[0032]). Swanson further discloses the glass sheet as made of a flexible glass (i.e., the glass touchscreen of Swanson is a flexible glass article) (para. [0044]).
Although Swanson discloses treating one or both sides of the glass sheet (i.e., treating a first surface of the glass sheet), Swanson does not specifically disclose the treatment as resulting in a 
Bayne discloses an impact-resistant glass sheet for consumer electronic device such as cell phone or display, the glass sheet having been chemically strengthened to form a surface compressive layer having a depth (i.e., a compressive stress region having a depth), the surface compressive layer having a surface compressive stress of at least 200 MPa and a depth of at least 8 microns (Bayne: para. [0003]-[0005]; claim 1). One of ordinary skill in the art would have found it obvious to have selected the compressive stress region of Bayne for the side treatment of Swanson in order to provide reduced breakage from impact and improved impact and flexural stresses (Bayne: Bayne: para. [0009]-[0010]). The surface compressive stress of Bayne overlaps the claimed range of at least about 350 MPa. Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness, absent evidence of criticality.
Furthermore, given the disclosed glass sheet thickness of 50 microns disclosed by Swanson and the first depth of at least 8 microns disclosed by Bayne, the thickness of the first depth is at least 16% of the thickness of the glass sheet (i.e., 8/50 = 16%). This range overlaps the claimed range of 10% to 30% of the first thickness. Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness, absent evidence of criticality.
Swanson and Bayne do not expressly disclose bending the glass article and holding at a bend radius of about 1 mm to about 10 mm for at least 60 minutes at about 25C and about 50% relative humidity and observing an absence of fracture. However, Bayne and Swanson teach a flexible glass article which is substantially identical in structure to the claimed flexible glass article, and both Bayne and Swanson teach improvements in fracture resistance for glass elements (See above discussion). One of ordinary skill would expect the glass article of Swanson and Bayne to not fracture when held at the 
Swanson and Bayne do not appear to disclose a slimming pattern completely filled with the coating.
Takei discloses a semiconductor device comprising a glass substrate depicted as comprising holes (i.e., a slimming pattern) which have been completely filled with a gap-filling material (Takei: Fig. 1; para. [0001], [0110]-[0111], and [0155]-[0156]). The presence of holes enables the formation of a resist pattern for lithography, and the gap-filling material provides excellent planarization (Takei: para. [0007]-[0010]). In total, these properties increase etching selectivity and etch rate, enabling a higher degree of fineness in the formed pattern (i.e., enables formation of a smaller electronic device) (Takei: para. [0005] and [0008]). Swanson, Bayne, and Takei are analogous art in that they are related to the same field of endeavor of glass substrates used to form electronic devices. A person of ordinary skill in the art would have found it obvious to have incorporated the completely filled gaps of Takei into the glass substrate of Swanson and Bayne, in order to enable improved etching selectivity and etch rate when the substrate when electronic components are formed thereon, such as when the glass substrate of Swanson and Bayne is used to form a touchscreen (i.e., to fulfill the inventive utility of Swanson and Bayne), and to enable a reduction in the size of the device formed by the glass substrate of Swanson and Bayne (Takei: para. [0005] and [0008]; Swanson: para. [0032])).
With regards to claim 3, Swanson and Bayne do not expressly disclose an absence of fracture when the glass is bent over approximately 200,000 cycles, wherein there is an absence of fracture when the bending is held at a bend radius of about 1 mm to about 10 mm for at least 60 minutes about 25C and about 50% relative humidity. However, Bayne and Swanson teach a flexible glass article which is substantially identical in structure to the claimed flexible glass article, and both Bayne and Swanson 
With regards to claim 4, the thickness of the reinforcing layer (i.e., second thickness) is 203 microns, which is within the claimed range of equal to or less than 300 microns (See above discussion).
With regards to claim 5, the coating is made of a polyimide (i.e., a polymer) (Swanson: para. [0030]).
With regards to claim 6, the polymer is a polyimide (Swanson: para. [0030]).
With regards to claim 7, Swanson and Bayne do not expressly disclose an impact resistance against a drop from a height of about 3 cm of a pen having a weight of about 5.8 g and a tip diameter of about 0.7 mm. However, Bayne and Swanson teach a flexible glass article which is substantially identical in structure to the claimed flexible glass article, and both Bayne and Swanson teach improvements in fracture resistance for glass elements (See above discussion). One of ordinary skill would expect the glass article of Swanson and Bayne to resist impact against a drop from a height of about 3 cm of a pen having a weight of about 5.8 g and a tip diameter of about 0.7 mm, and since one of ordinary skill would expect fracture resistance given that Bayne and Swanson are directed to the problem of reducing fracture in glass sheets (See above discussion).
With regards to claim 8, the glass sheet of Bayne and Swanson is substantially identical to the glass sheet of the claimed invention, and therefore it is expected to have a change of yellow index equal to or less than about 2% after exposure to ultraviolet light having a wavelength of 280 to 360 nm for 72 hours (See above discussion).

With regards to claim 11, the glass sheet of Bayne and Swanson is substantially identical to the glass sheet of the claimed invention, and therefore it is expected to have a percent haze of equal to or less than about 1.0% (See above discussion).
With regards to claim 12, the coating is coated directly on the second surface of the class element (i.e., formed directly on the second surface of the glass element) (See above discussion).
With regards to claim 13, Swanson discloses a glass touchscreen (i.e., display device) comprising a glass sheet (i.e., glass element) having a reinforcing layer coated on a side thereon (i.e., a coating layer formed on a second surface of the glass element), the glass sheet having a thickness of 50 microns (which is within the claimed range of about 25 to about 100 microns) and the reinforcing layer having a thickness of 203 microns (i.e., the reinforcing layer has a thickness which is 203/50=4.06 times the thickness of the glass sheet, which is within the claimed range of a coating thickness substantially equal to or greater than three times the thickness of the glass element) (para. [0031]-[0032]). Swanson further discloses the glass sheet as made of a flexible glass (i.e., the glass touchscreen of Swanson is a flexible display device) (para. [0044]).
Although Swanson discloses treating one or both sides of the glass sheet (i.e., treating a first surface of the glass sheet), Swanson does not specifically disclose the treatment as resulting in a compressive stress region extending from the first surface of the glass element to a first depth of the glass element, the compressive stress region having a compressive stress of at least about 300 MPa at the first surface of the glass element (para. [0038]).
Bayne discloses an impact-resistant glass sheet for consumer electronic device such as cell phone or display, the glass sheet having been chemically strengthened to form a surface compressive 
Swanson and Bayne do not expressly disclose bending the glass article and holding at a bend radius of about 1 mm to about 10 mm for at least 60 minutes at about 25C and about 50% relative humidity and observing an absence of fracture. However, Bayne and Swanson teach a flexible glass article which is substantially identical in structure to the claimed flexible glass article, and both Bayne and Swanson teach improvements in fracture resistance for glass elements (See above discussion). One of ordinary skill would expect the glass article of Swanson and Bayne to not fracture when held at the claimed conditions, since it is substantially identical to the claimed invention, and since one of ordinary skill would expect fracture resistance given that Bayne and Swanson are directed to the problem of reducing fracture in glass sheets (See above discussion).
With regards to claim 14, Bayne and Swanson disclose a flexible glass touchscreen according to claim 1 above (See above discussion). It would have been obvious to have incorporated the flexible glass touchscreen according to claim 1 above into a mobile phone, since Bayne discloses that strengthened glass sheets are well-known materials for use in mobile phones, and given that the fracture resistance of Bayne and Swanson is desirable for mobile phones (Bayne: para. [0005] and [0009]).

With regards to claim 28, since the coating fills the slimming pattern, the coating has an opposite pattern corresponding to the slimming pattern (Takei: Fig. 1). With regards to the claimed recess thickness being equal to or greater than three times the first thickness of the chemically strengthened glass element, Takei teaches that the depth of the recesses “b” is related to the planarization factor, and it holds to the equation “Planarization Factor = 1 – (a/b) x 100”, where “a” is a depth of a separate recess within the coating (Takei: Fig. 1). Furthermore, Takei expects a height/diameter aspect ratio (i.e., the “height” is the equivalent to the claimed depth) of one or more over the course of the practice of the invention (Takei: para. [0054] and [0153]-[0156]). In light of the aforementioned, a person of ordinary skill in the art would have found it obvious to have optimized the depth of the recess, such that it meets the required relationships disclosed in Takei (i.e., to ensure that the electronic device has the properties intended by Takei) (Takei: para. [0054] and [0153]-[0156]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of Bayne et al and Takei et al as applied to claim 1 above, and with evidentiary support from MIT Material Property Database: Polyimide, hereinafter MIT.
With regards to claim 2, Bayne, Swanson, and Takei teach a flexible glass article according to claim 1 above, wherein the coating comprises a polyimide. MIT evidences that polyimide has a Young’s modulus (i.e., elastic modulus) of 2.5 GPa, which is within the claimed range of less than or equal to 10 GPa (See MIT: “Young’s Modulus”). Therefore, the coating of Bayne, Swanson, and Takei inherently meets the claimed elastic modulus of less than or equal to 10 GPa.

Response to Arguments
Applicant’s arguments, see pages 9-13, filed August 23rd, 2021, with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive. The Examiner agrees with Applicant’s arguments, particularly those with respect to the limitation “a slimming pattern completely filled with the coating”. This limitation is not taught by the Wilke reference, as argued by Applicant.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takei

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./